Title: From George Washington to Alexander McDougall, 18 August 1781
From: Washington, George
To: McDougall, Alexander


                        

                            Dear SirHead Quarters near Dobbs Ferry August 18th 1781
                        
                        I am much disappointed in not having the Boats sent from Wapping Creek to Kings Ferry, as requested by
                            Colonel Pickering. You will be pleased, on the receipt of this, to order One hundred and fifty men to bring thirty of the
                            aforesaid Boats to Kings Ferry; from whence the Men may return immediately to West Point. I am Dear Sir Your Most Obedt
                            Servant
                        
                            Go: Washington
                        
                    